This is an action to recover damages for the unlawful arrest and wrongful imprisonment of the plaintiff, procured, as alleged in the complaint, by the defendant.
At the close of the evidence for the plaintiff, the defendant moved for judgment as of nonsuit. The motion was allowed, and plaintiff excepted.
From judgment dismissing the action as of nonsuit, the plaintiff appealed to the Supreme Court.
One of the members of this Court not sitting at the hearing of this appeal, and the remaining members being divided in opinion, the judgment of the Superior Court is affirmed, in accordance with the practice in such case. See Nebel v. Nebel, 201 N.C. 840, 161 S.E. 223, and cases cited in support of the decision in that case.
Affirmed.